  Case: 3:20-cv-00219-SLO Doc #: 13 Filed: 03/16/21 Page: 1 of 2 PAGEID #: 2854




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

STEFANIE BEVARD,                         : Case No. 3:20-cv-219
                                         :
       Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                         : (by full consent of the parties)
vs.                                      :
                                         :
COMMISSIONER OF THE SOCIAL               :
SECURITY ADMINISTRATION,                 :
                                         :
       Defendant.                        :


                              DECISION AND ENTRY


      This social security case is presently before the Court on the parties’ Joint Motion

to Remand. (Doc. No. 12). The parties agree that this matter should be remanded to the

Commissioner pursuant to Sentence Four of Section 205 of the Social Security Act, 42

U.S.C. § 405(g). Upon remand, the Appeals Council will vacate all findings in the

Administrative Law Judge’s decision. The Commissioner will develop the administrative

record as necessary to determine whether Plaintiff is disabled within the meaning of the

Social Security Act, hold a new hearing, and then issue a new decision.

                       IT IS THEREFORE ORDERED THAT:

      1.     The parties’ Joint Motion to Remand to the Commissioner
             (Doc. No. 12) is ACCEPTED;

      2.     The Clerk of Court is directed to enter Judgment in Plaintiff’s
             favor under Fed. R. Civ. P. 58;

      3.     This matter is REMANDED to the Social Security
             Administration, pursuant to sentence four of 42 U.S.C. §
  Case: 3:20-cv-00219-SLO Doc #: 13 Filed: 03/16/21 Page: 2 of 2 PAGEID #: 2855




            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ motion; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

March 16, 2021                                s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge




                                          2
